Case: 11-31091     Document: 00511900254         Page: 1     Date Filed: 06/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 26, 2012
                                     No. 11-31091
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TIMOTHY HUGH QUEEN,

                                                  Plaintiff-Appellant

v.

PARISH OF CALCASIEU; TONY MANCUSO; VIC SALVADOR; H. GREGORY
TETE,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:10-CV-1303


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Timothy Hugh Queen, Louisiana prisoner # 54443, filed the instant 42
U.S.C. § 1983 civil rights suit to seek redress for an alleged denial of his right of
access to courts. The district court dismissed his suit as frivolous and for failing
to state a claim upon which relief could be granted, and Queen appeals that
dismissal. We conduct a de novo review of the district court’s decision. See
Green v. Atkinson, 623 F.3d 278, 280 (5th Cir. 2010). Our analysis of Queen’s


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-31091    Document: 00511900254      Page: 2   Date Filed: 06/26/2012

                                  No. 11-31091

arguments, the record and pertinent authority shows no error in connection with
the district court’s judgment.
      One wishing to raise a viable § 1983 claim must allege that a state actor
violated his Constitutional rights. Cornish v. Corr. Servs. Corp., 402 F.3d 545,
549 (5th Cir. 2005). The right of access to courts “guarantees no particular
methodology but rather the conferral of a capability—the capability of bringing
contemplated challenges to sentences or conditions of confinement before the
courts.” Lewis v. Casey, 518 U.S. 343, 356 (1996). Queen complains that the
defendants’ actions hampered his ability to bring excessive force claims
unrelated to his sentence or the conditions of his confinement. Even if his ability
to bring these claims was impeded, this is but “one of the incidental (and
perfectly constitutional) consequences of conviction and incarceration.” Id. at
355. Consequently, Queen failed to state a nonfrivolous access to courts claim
upon which relief could be granted, and he has not shown that the district court
erred by dismissing his suit.
      AFFIRMED.




                                        2